Citation Nr: 1310395	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-32 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a back disability.
 
2.  Entitlement to a rating in excess of 30 percent for seborrheic dermatitis ("skin condition").

3.  Entitlement to a compensable rating for a right knee disability.  

4.  Entitlement to a compensable rating for a left knee disability.

5.  Entitlement to a compensable rating for bilateral pes planus.

6.  Entitlement to service connection for metatarsalgia of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to March 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence.  In this review it was shown that a VA examination had been provided in January 2013 and the report of the examination posted on the Virtual VA system.  The Veteran specifically waived Agency of Original Jurisdiction (AOJ) review of the evidence.

The issue of entitlement to service connection for PTSD was raised in a January 2012 statement, but does not appear to have been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

It is noted that the January 2012 statement also discussed anemia secondary to lead exposure, asbestos exposure, and cubital tunnel syndrome.  However, the Veteran has been service connected for both anemia and cubital tunnel syndrome, and she did not indicate that either condition had worsened or that she wanted to seek a higher rating for either condition.  Additionally, she has not alleged that she has any chronic disability as a result of asbestos exposure in service, and exposure alone is not enough to warrant service connection.  As such, the Board does not believe a claim has been raised with regard to anemia, cubital tunnel syndrome, or asbestos exposure.  To the extent that the Veteran disagrees with this conclusion, she should contact the RO.
The issue of service connection for left metatarsalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been prescribed bed rest to treat her service-connected back disability at any time during the course of her appeal.

2.  Even considering functional limitation caused by pain, weakness, stiffness, fatigability, and lack of endurance, etc., the Veteran consistently demonstrated forward flexion in her back that greatly exceeded 60 degrees and combined range of motion of her back that greatly exceeded 120 degrees.

3.  The evidence of record fails to show that the Veteran has experienced muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  

4.  The Veteran has mild neurologic impairment of her right lower extremity, but no neurologic impairment of her left lower extremity.

5.  The Veteran's seborrheic dermatitis covers less than 40 percent of her entire body and less than 40 percent of her exposed areas; and treatment of her seborrheic dermatitis has not required systemic therapy.

6.  The Veteran has arthritis in both knees that has been established by x-rays and which causes occasional incapacitating exacerbations.

7.  The evidence of record does not establish ankylosis, instability or subluxation, or meniscus impairment in either knee.

8.  Even considering functional limitation caused by pain, weakness, stiffness, fatigability, and lack of endurance, etc., the Veteran consistently demonstrated range of motion in both knees that exceeded the limitation for even a noncompensable rating.

9.  The Veteran's bilateral pes planus has not been shown to produce the symptoms associated with moderate, severe, or pronounced pes planus.


CONCLUSIONS OF LAW

1.  Criteria for an orthopedic rating in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2012). 

2.  Criteria for a separate 10 percent rating for a neurologic impairment secondary to the Veteran's back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 8520 (2012).

3.  Criteria for a rating in excess of 30 for seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118a, DCs 7800, 7806 (2012). 

4.  Criteria for a 20 percent rating for the Veteran's bilateral knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5257, 5260, 5261 (2012)

5.  Criteria for a compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5276 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The Veteran separated from service in March 2008 after serving for a number of years.  Prior to separation, she filed for service connection for 25 different conditions which she considered to be disabling.  Service connection was granted for a number of conditions, including the 5 issues being decided here.  



Back disability

The Veteran's service connected back disability is currently rated at 10 percent.  In her notice of disagreement, she suggested that x-rays were the only evidence that was looked at in assigning her rating; and that consideration had not been given to the fact that she was in a motor vehicle accident in service.  However, while a motor vehicle accident might not have been specifically discussed, the granting of service connection serves as an acknowledgement that the Veteran did injure her back in service.  Because the Veteran's back has been service connected, the Board is primarily focused on the current back related symptoms, such as her suggestion that a separate rating should be assigned for partial paralysis of the sciatic nerve.  

Regulations provide that back disabilities are to be rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

In this case, the Veteran has been diagnosed with disc disease, but it has not been shown that bed rest has been prescribed to treat incapacitating episodes of intervertebral disc syndrome at any time during the course of her appeal.  Moreover, at a VA examination in November 2007, the examiner specifically stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Veteran also denied that her back condition caused incapacitation at that time.

VA treatment records similarly do not show prescribed bed rest.

The Veteran underwent a second VA examination in January 2010 but again no allegation was voiced that bed rest had ever been prescribed.  Moreover, the Veteran denied having missed any time at work as a result of her service connected back disability.

As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The evidence of record in this case consists of two VA examinations, and several statements from the Veteran and her representative.  VA treatment records have been obtained, but they do not reveal any treatment for the Veteran's back.

As noted, there are several ways to merit a rating in excess of 10 percent for a back disability.   

A 20 percent rating is assigned based on limitation of motion of the thoracolumbar spine when forward flexion is limited to between 31-60 degrees or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.

In this case, the range of motion of the Veteran's thoracolumbar spine has been measured on two occasions.  At a VA examination prior to discharge in November 2007, range of motion was found to be within normal limits (flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral rotation to 30 degrees) with no evidence of painful motion.  The Veteran's combined total range of motion was noted to be 240 degrees without evidence of painful motion.  With repetitive movement, the joint function was not found to be additionally limited by pain, fatigue, lack of endurance or incoordination, and no reduction in range of motion was observed.  

Range of motion testing was done a second time at a VA examination in January 2010.  The Veteran demonstrated forward flexion from 0-80 degrees, extension from 0-20 degrees, left lateral flexion and rotation from 0-25 degrees each, and right lateral flexion and rotation from 0-30 degrees each.  The examiner indicated that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.

As such, on both occasions that the Veteran's range of motion was tested, she demonstrated forward flexion that greatly exceeded 60 degrees.  That is she showed forward flexion to 90, and then to 80 degrees.  Likewise, her combined total range of motion was 240 degrees in 2007 and 210 degrees in 2010.  Thus, on both occasions, it greatly exceeded the 120 degree limit for a rating in excess of 10 percent.  As described, the medical evidence of record simply does not show that a rating in excess of 10 percent based on limitation of motion is warranted.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

However, on range of motion testing in 2007, no evidence of painful motion was seen.  Moreover, even with repetitive movement, the joint function was not found to be additionally limited by pain, fatigue, lack of endurance or incoordination, and no reduction in range of motion was observed.  Likewise, at the VA examination in 2010, the examiner found that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.

To the extent the Veteran has reported experiencing back pain, for VA purposes, pain alone is not considered to be sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to do so at multiple physical examinations.  Therefore, the evidence does not show that the Veteran has experienced functional limitation from factors such as pain that would support a rating in excess of 10 percent.

As noted, a 20 percent rating may also be assigned when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

However, the evidence of record does not show such impairment.  For example, at the VA examination in 2007, an inspection of the spine revealed normal head position with symmetry in appearance; and there was symmetry of spinal motion with normal curvatures of the spine.  The Veteran's gait and weight bearing were also found to be within normal limits.  Similarly, at the 2010 examination, there were no abnormal spinal curvatures and the Veteran's gait was observed to be normal.  The examiner specifically indicated that there was not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

A rating in excess of 20 percent is not available unless there is ankylosis, a fractured spine, or limitation of forward flexion to even a greater degree than is required for a 20 percent rating.  Here, the evidence of record fails to show either ankylosis or a fractured spine (as specifically found at both VA examinations).  Moreover, as discussed above, range of motion testing does not show sufficient limitation of forward flexion to warrant a rating higher than 10 percent.  As such, a schedular orthopedic rating in excess of 10 percent is denied.

However, the regulations also direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.

Here, the evidence does show that the Veteran has complained of pain radiating into each of her legs at different points during the course of her appeal.  For example, in her September 2009 substantive appeal, the Veteran asserted that she had temporary paralysis of her sciatic nerve that would shoot down her leg (although she did not identify the specific leg).   

At the November 2007 VA examination, a neurological examination of the thoracolumbar spine showed normal motor and sensory functioning with deep tendon reflexes intact and consistent bilaterally.  The lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+ bilaterally. 

At the 2010 examination, the Veteran denied any consistent radicular symptoms in either lower extremity, but did report occasional left lower extremity numbness/tingling in radicular distribution, but she denied any abnormal sensation or weakness.  Neurologic testing appeared to be completely normal.  Motor examination showed 5/5 bilateral with hip and knee flexion and extension and with ankle dorsiflexion and plantar flexion.  Muscle tone was normal and there was no muscle atrophy seen.  Sensory and reflex testing were also completely normal in the lower extremities.  Moreover, the Veteran denied any history of incontinence.  No neurologic disability was diagnosed. 

VA treatment records have similarly failed to show any neurologic impairment secondary to the Veteran's back disability.

The Veteran underwent a VA examination of her peripheral nerves examination in January 2013.  The examiner appeared to focus on the Veteran's cubital tunnel syndrome.  However, in the course of completing the examination form, the examiner noted that the Veteran had mild incomplete paralysis of the right sciatic nerve.  The examiner noted that the Veteran's left sciatic nerve was normal.  

While the examiner did not specifically relate this impairment to the Veteran's back disability, the Board believes that it does represent satisfactory evidence of related neurologic impairment.  As such, a separate 10 percent rating is assigned for mild impairment of the right sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board acknowledges that the Veteran is competent as a lay person, is competent to report what comes to her through her senses, and she may therefore report symptoms she experiences, such as radiating pain.  However, she lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a neurologic disability that is caused by a back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her complaints of radiating pain alone do not establish the presence of a neurologic disability that is secondary to her back disability.  Thus, while the Veteran previously reported pain radiating into her left leg, multiple objective examinations have not shown a separate neurologic disability affecting the left lower extremity.  Moreover, the examiner in January 2013 specifically found that the left sciatic nerve was normal.

As described, the schedular rating criteria for a rating in excess of 10 percent for the orthopedic impairment of the Veteran's back disability have not been met, and to that extent, the Veteran's claim is denied.  However, the evidence does show a mild associated neurologic impairment and therefore a separate 10 percent rating is granted.

Seborrheic dermatitis

The Veteran's seborrheic dermatitis is currently rated at 30 percent under 38 C.F.R. § 4.118, Diagnostic Code 7800-7806.

Under Diagnostic Code 7806, for dermatitis or eczema, a 30 percent rating is assigned when the skin condition covers 20 to 40 percent of the entire body; when it covers 20 to 40 percent of the exposed areas; or when systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.

A 60 percent rating is assigned when the skin condition covers more than 40 percent of the entire body; when it covers more than 40 percent of exposed areas; or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.

Alternatively, the Veteran's skin condition may be rated as disfigurement of the head, face, or neck (DC7800) or for scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.

Under Diagnostic Code 7800, a 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

In her notice of disagreement, the Veteran suggested that a higher rating was warranted for her skin condition, asserting that the condition affected at least 10 percent of her exposed areas, there was pigmentation in the face, hair line, and around both ears.  She stated that 40% of the topical treatments used contained corticosteroids which had discolored her facial areas.  She added that she constantly used these products throughout the year.

In her September 2009 substantive appeal, the Veteran argued that her seborrheic dermatitis required near-constant systemic therapy being used more than 10 days per month, which she alleged had caused loss of tissue in her facial area.

The Veteran underwent a VA examination prior to discharge in November 2007.  The examination confirmed seborrheic dermatitis of the scalp and the examiner reported that the seborrheic dermatitis caused exfoliation, crusting and abnormal texture of greater than 6 square inches.   The Veteran reported that she treated the condition with topical medications only, and denied any functional limitation associated with her seborrheic dermatitis.  The examiner found no ulceration, tissue loss, induration, inflexibility, abnormal pigmentation or limitation of motion; and estimated that the seborrheic dermatitis affected 20 percent of the areas exposed to the sun and 3 percent of the area in relation to the whole body.  The examiner also explained that the skin condition was not associated with a systemic disease and did not manifest with a nervous condition.  

A second VA examination was provided in January 2010.  The Veteran reported that the condition had begun in 1993 and had been constantly present, but was not progressive.  She stated that her current treatment for the condition was hydrocortisone applied to the areas of involvement once a week and Nizoral shampoo every two weeks.  The examiner noted that the Veteran's medications were types of immunosuppressive corticosteroids, but explained that the medication was used topically, not systemically.  There were no side-effects from the treatment.  The examiner stated that approximately 4 percent of her exposed areas and 20 percent of her entire body was impacted.  However, the examiner added that there was no actual residual scarring or disfigurement, although there was some itching and burning at the edge of the hairline.  Again, the examiner clarified that there was no disfigurement of the face, head or neck. 

VA treatment records fail to describe treatment for the Veteran's skin condition, beyond identifying the use of medication as described in the examination reports.

The Veteran is currently receives a 30 percent schedular rating for her seborrheic dermatitis based on a finding that the condition affects either 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas.  This standard was met at both of her VA examinations.  At the 2007 VA examination, the examiner estimated that the Veteran's seborrheic dermatitis affected 20 percent of the areas exposed to the sun and 3 percent of the area in relation to the whole body; conversely, at the 2010 examination, the examiner estimated that Veteran's seborrheic dermatitis affected 4 percent of her exposed areas and 20 percent of her entire body.

However, for a 60 percent rating, the skin condition must be shown to cover more than 40 percent of the entire body or more than 40 percent of exposed areas.  This, standard has clearly not been shown by medical evidence, and the Veteran has not alleged such.

A 60 percent rating may also be assigned when treatment of seborrheic dermatitis requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during a 12-month period.  Here, the Veteran argued in her substantive appeal that she used near constant systemic therapy.  However, while the Veteran is clearly receiving medication for her condition, it appears that she has confused topical treatment with systemic treatment.  It is true that she uses a immunosuppressive therapy, but as was explained by the two examiners, it was a topical application, not a systemic one.

It is unclear whether such a determination is considered to be capable of lay identification (a lay person is considered competent to report what comes to her through her senses, but lacks the medical training and expertise to provide a complex medical opinion).  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, to the extent that the Veteran is considered competent to indicate that she is using a systemic drug, her assertion is found to be outweighed by the medical opinions on the subject, as these opinions were based on greater medical knowledge and training.  The examiners reviewed the medication she was taking and explained that it was topical in nature; that is, she applies it on the outside of her body.

As such, a schedular rating in excess of 30 percent is not warranted based on either medication used to treat the Veteran's seborrheic dermatitis or on the coverage of the condition.

As noted, a rating may also be applied under Diagnostic Code 7806. However, the evidence of record does not show, nor does the Veteran allege, that her seborrheic dermatitis has caused either visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).

Likewise, the seborrheic dermatitis has neither been shown, nor even alleged, to have caused four or five characteristics of disfigurement.  Notably, the condition has not caused scarring, as noted by the examiner at the 2010 examination.  As such, the first four characteristics of disfigurement are ruled out.  Additionally, it is not shown that soft tissue is missing.  Therefore, fewer than 4 characteristics of disfigurement could possibly be met. 

As such,  a schedular rating in excess of 30 percent is denied.

Knees 

The Veteran is currently service connected for both knees, which are each rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.

The regulations provide that when degenerative (meaning either osteoarthritis or hypertrophic) arthritis is established by x-ray findings, it is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

In the absence of limitation of motion, when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 rating is to be assigned.  38 C.F.R. § 4.71a, DC 5003.  However, the 20 percent rating based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id at NOTE (1).

Moreover, 38 C.F.R. § 4.59 states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

In this case, x-rays of the Veteran's knees were taken in conjunction with her November 2007 VA examination and revealed degenerative arthritic changes in both of the Veteran's knees.  At the examination, the Veteran reported swelling,
giving way and locking in her knees, but denied any weakness, stiffness, heat, redness, lack of endurance, fatigability and dislocation.  She asserted that she had experienced knee pain for approximately 15 years, adding that the pain occurred constantly at about a 7/10 level.  Pain was elicited by physical activity and relieved by medication such as Naproxen and Flexeril.  The examiner noted bilateral tenderness to palpation.  However, he found no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  There was also no locking pain, genu recurvatum or crepitus in either knee.  The Veteran demonstrated full range of motion in both knees from 0 to 140 degrees; and the knee function was not felt to be additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of both knees was within normal limits.  The medial and lateral collateral ligaments stability test of both knees was within normal limits.  The medial and lateral meniscus test of both knees was within normal limits. 

The Veteran underwent a VA examination a second VA examination in January 2010 at which she stated that her knees were progressively worse.  She again reported bilateral knee pain tenderness, and swelling, noting that she took Tylenol and ibuprofen for her symptoms.  She denied any instability or subluxation, but complained of pain, weakness, and stiffness.  The examiner noted that she was able to stand for 3-8 hours with only short rest periods and was able to walk 1-3 miles.  On objective examination the examiner found no instability or patellar or meniscal abnormality.   Range of motion testing showed no objective evidence of pain with active motion on either side; and there was no objective evidence of pain following repetitive motion.  Likewise, repetitive motion did not further decrease range of motion.  The Veteran had range of motion in the left knee from 0 to more than 90 degrees, and range of motion in the right knee from 0-105 degrees.

The Board will first turn to ratings based on limitation of motion.  Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

As described, at both VA examinations, the Veteran demonstrated flexion in both knees that was well beyond even 60 degrees (which is the limit for a noncompensable rating), and she demonstrated full extension.  Treatment records do not show any additional range of motion testing.  As such, the evidence of record does not support a compensable rating based on limitation of motion of either knee.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, the Veteran has complained of pain in her knees, but at both examinations, the examiner did not find objective evidence of pain on testing, and at the 2010 examination, the examiner noted that the Veteran could stand for 3-8 hours with only short periods of rest.  As such, the Board does not find that the Veteran's range of motion is so functionally limited as to warrant a compensable rating for either knee based on limitation of motion.

However, as noted, under Diagnostic Code 5003, a 20 percent rating can be assigned when there is x-ray evidence of arthritis involving two major joints.  Here, x-ray imaging in 2007 confirmed the presence of arthritis in both knees, which are considered major joints.  It is true that the regulations require the arthritis to cause occasional incapacitating exacerbations.  Here, the Veteran has reported being in constant pain from her knees, and the examiner added in 2010 that her knees had significant effects on her occupation, although she had not actually been forced to miss time from work in the previous two years.  As such, the Board is satisfied that a 20 percent rating is warranted for the arthritis in the Veteran's knees.
 
In addition to ratings based on limitation of motion, knee ratings may also be provided based on other Diagnostic Codes.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there has been no suggestion that there is any ankylosis in either knee.  At the 2010 VA examination, the examiner specifically found no joint ankylosis.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The Veteran has not alleged any instability in her knees and no instability was been found on either VA examination.  For example, on her most recent examination, anterior and posterior cruciate ligament stability tests, medial and lateral collateral ligament stability tests, and medial and lateral meniscus tests were all within normal limits in both knees.  VA treatment records similarly failed to show any knee instability.  As such, the objective medical evidence has repeatedly failed to find any indication of instability or subluxation; and a compensable rating is therefore not warranted based on either instability or subluxation in either knee.

Additionally, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.  Semilunar cartilage is synonymous with the meniscus.  However, here there has been no indication of any meniscus problems in either knee.  At the 2010 examination, medial and lateral meniscus tests were within normal limits in both knees.  The meniscus has not been removed, as the Veteran has not undergone knee surgery, and therefore Diagnostic Code 5258 is not applicable.  Furthermore, it has not been shown that the meniscus has been dislocated in either knee, as the Veteran's menisci were again found to be normal in both knees.  As such, Diagnostic Code 5259 is not for application.

As described, the Veteran warrants a 20 percent rating for her knees, but no more, and to that extent her claim is granted.

Bilateral pes planus

The Veteran's pes planus is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5276.  A noncompensable rating is assigned for mild pes planus where symptoms are relieved by a built-up shoe, or arch support; a 10 percent rating is assigned for moderate pes planus where the weight-bearing line is over or medial to the great toe, with inward bowing of the tendo achillis, and with pain on manipulation and use of the feet; a 30 percent rating is assigned for severe bilateral pes planus where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; and a 50 percent rating is assigned for pronounced bilateral pes planus where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

In her substantive appeal, the Veteran argued that she had undergone surgery on her left foot, but it was clarified in the January 2010 VA examination that the surgery was a bunionectomy, and thus it is not found to have relevance to the adjudication of the Veteran's pes planus claim. 

Prior to separation, in November 2007, the Veteran underwent a VA examination.  She reported having been diagnosed with pes planus since 1999; and asserted that the condition was the result of wearing military foot wear.  She reported constant pain located at instep for 8 years.  The pain reportedly traveled front to back and caused aching and cramping.  The Veteran estimated that the pain was 7/10.  The pain was elicited by physical activity and by standing for prolong periods; and it was relieved by rest and medication (Naproxen).  At the time of pain, the Veteran was able to function with medication.  The examiner noted that at rest the Veteran did not have any pain, weakness, stiffness, swelling, or fatigue; and while standing or walking she had pain and stiffness, but no weakness, swelling and fatigue.  She denied being hospitalized or having had surgery for her feet.  The Veteran reported that her current treatment was Naproxen and insoles for foot wear.

Examination of both feet revealed no tenderness, painful motion, weakness, edema, atrophy or disturbed circulation.  The Veteran's gait was within normal limits.  Pes planus was found to be present, but there was no valgus present, and no forefoot/midfoot malalignment in either foot.  There was deformity of marked pronation, but no tenderness to palpation of the foot plantar surface in either foot.  The Achilles tendons had good alignment.  Pes cavus was not present.  No hammer toes were found on examination of the feet.  Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  The Veteran did not demonstrate any limitation with standing or walking, and the examiner found that she did not require any type of support with her shoes.  A gross examination of all the other joints was within normal limits.

In her notice of disagreement, the Veteran suggested that her pes planus should be reevaluated, but she failed to identify evidence or symptoms that would support the assignment of a compensable rating.  

The Veteran underwent a second VA examination in January 2010 at which the examiner noted that her foot complaints dealt more with the metatarsophalangeal joints, including her bunion surgery in February 2009.  It was noted that the Veteran had been treated and improved with plastic orthotics.  On physical examination there was no relevant pain, weakness, fatigability, problematic motion, edema, instability, or tenderness.  The examiner found that the Veteran had moderate bilateral symmetric pes planus foot with minimal preservation of the longitudinal arches bilaterally.  She had a normal form and function of tibialis posterior and tendo Achillis bilaterally.  There was no pain upon manipulation of either foot.  The tendo achillis alignment was normal with weight bearing and no weight bearing bilaterally.  Weight bearing was normal without abnormal shoe wear pattern or callosities.  The Veteran's walking ability and standing ability were unimpaired.  She also did not require prosthetics, orthotics or shoe modifications.  The examiner opined that the Veteran had pes planus of hereditary origin, and not caused by military service.

While the examiner opined that the pes planus was congenital in nature, the fact remains that service connection has already been established.  The Board will thus turn to the rating for the pes planus.  At the 2010 examination, the examiner termed the Veteran's pes planus "moderate".  As noted above, a 10 percent rating may be assigned for moderate pes planus.  However, the regulations contemplate that such pes planus would also be accompanied by weight-bearing line over or medial to
great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  

These symptoms are not found to be present here.  For example, at the 2010 examination, there was no indication that the weight-bearing line was over or medial to the great toe, and in fact weight bearing was found to be normal bilaterally.  Additionally, examiner found that the tendo achillis alignment was normal with weight bearing and nonweight bearing bilaterally, and thus there was not inward bowing of the tendo achillis.  Likewise, the examiner found no pain on manipulation and use of the feet.  In fact, the examiner found that the Veteran did not require prosthetics, orthotics or shoe modifications.  Similar findings were seen at the 2007 VA examination and VA treatment records do not describe differing symptoms or findings.  As such, the Board simply does not find that the symptoms required for moderate pes planus are shown by the evidence of record and therefore a compensable rating is simply not warranted for the Veteran's service connected pes planus.

In reaching this conclusion the Board has considered the higher schedular ratings.  However, the evidence of record has not suggested that the Veteran's pes planus is either pronounced or severe, and the symptoms required for pronounced or severe ratings have not been shown by the objective evidence of record. 

Accordingly, the Veteran's claim is denied. 




II.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's skin condition, lower back disability, knees or pes planus that would render the schedular criteria inadequate.  

With regard to the Veteran's back, her main symptom is radiating pain, which is specifically addressed by the separate neurologic rating that is being assigned.

With regard to her seborrheic dermatitis, the Veteran has described itching and crusting, but such symptoms are considered by the ratings contemplation of the extent of surface coverage of the condition and on the medication required to treat it.

With regard to her knees, the Veteran's main complaint has been pain, which is specifically contemplated by the compensable rating that was assigned for arthritis with incapacitating episodes.

With regard to her pes planus, the Veteran has not described any symptoms attributable to her pes planus that have not been contemplated by the schedular rating criteria.

As described, the Board believes that the schedular rating criteria have adequately described each of the Veteran's service connected disabilities on appeal.  Moreover, even if the symptoms were not found to be contemplated by the assigned schedular ratings, and the Board does not believe this to be the case, the fact remains that none of the service connected disabilities on appeal have required any hospitalization; and, the Veteran was noted not to have missed any time from work in the previous 1-2 years at multiple VA examinations in 2010.  As such, it cannot be concluded that any of her service connected disabilities have caused marked interference with employment.  As such, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, it appears that the Veteran remains employed (as indicated at several of her January 2010 VA examinations, and she has not alleged that she is unemployable on account of any of her service connected disabilities.  Thus, the Board finds that Rice is inapplicable.




III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims on appeal were all granted.  She then appealed the downstream issue of the ratings that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to those issues.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran submitted statements on her behalf.  There is also no indication that the Veteran has received any private medical treatment.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but she declined.  

The Board notes that the Veteran did report having undergone foot surgery in her substantive appeal, and those records have not been specifically obtained.  However, in reviewing the January 2010 VA pes planus examination report the Board notes that the examiner was fully apprised of the foot surgery, and the surgery was not in fact related to her pes planus, but rather was a bunionectomy.  As such, the Board does not believe that these records are relevant in that they do not address treatment of her pes planus.  Moreover, the Veteran was provided with VA examinations of her pes planus both before and after the surgery which addressed the condition of her pes planus and which considered the specific criteria enumerated in the rating schedule for evaluating pes planus.  As such, it is felt that no information could be gleaned from surgical records that would change the Veteran's pes planus rating.  

Therefore, a remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of any of the service connected disabilities on appeal since the most recent VA examinations, and neither the Veteran nor her representative has argued otherwise.  Moreover, neither the Veteran nor her representative has argued that the provided VA examinations are in any way inadequate; and the Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate her disabilities under the applicable rating criteria.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  



ORDER

An orthopedic rating in excess of 10 percent for a back disability is denied.
 
A 10 percent rating for mild incomplete paralysis of the right sciatic nerve is granted, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 30 percent for seborrheic dermatitis is denied.

A 20 percent rating for the Veteran's bilateral knee disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for bilateral pes planus is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or her representative must file a timely NOD; so long as the issues being appealed are clear, the AOJ by law must then issue a SOC; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  Here, the Veteran was denied service connection for fifth metatarsalgia in a May 2008 rating decision.  In a document entitled notice of disagreement that was received in June 2008, the Veteran explained that it was the first metatarsalgia, not the fifth, and she explained the impairment it was causing.  Because no special wording is required for a NOD, this document is considered to be a NOD.  See 38 C.F.R. §§ 20.201, 20.302(a).  The NOD is still pending, and a remand is required for a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should consider the issue of whether service connection is warranted for left foot metatarsalgia; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and her representative should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


